DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The action is responsive to the Applicant’s Amendment filed on 10/28/2021. Claims 1-5, 7-19, and 21-28 are pending in the application. Claims 1-2, 4-5, 7, 11, 13, 15-16, 18-19, 21, 25, and 27 are amended. Claims 6 and 20 are canceled.

Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1-28 have been fully considered but they are not persuasive. In view of the claim amendments, the rejections are being updated accordingly. 
In regards to independent claim 1, Applicant argued that cited reference Cohen in view of Garg fails to teach the following amended limitations: 
(1) selecting a subset of n-grams from the basis web page to be a query set of n-grams; 
(2) searching the n-grams for web pages in the repository for n-grams from the query set; 
(3) and returning web pages having n-grams matching the n-grams from the query set.
In response to the arguments, it is submitted that the cited limitations are being properly addressed by Cohen in view of Garg based at least on the following:
Once the final scores are determined for the various n-gram and event set pairings, the illustrative method 200 proceeds to block 210, where the computing system selects the top scoring n-grams for each event's publisher page set and for each event's reference page set.” Garg also teaches in para [0152], “The combination of user content to be used as a basis data set can be selected by the user, by a suggestion engine based on user preferences, or by a suggestion engine based on a selected subset of the user's content items or the user's folders.”
In response to argument 2, Garg discloses searching the n-grams for web pages in the repository for n-grams from the query set in para [0031], which teaches, “For example, in one embodiment, the computing system may select the top 500 unigrams, top 500 bigrams, and top 500 trigrams from each source (publisher page set and reference page set) for each event.”
In response to argument 3, the amended limitation of “returning web pages having n-grams matching the n-grams from the query set” is not recited in claim 1. However, Garg teaches the amended limitation of  “determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams” in para [0043], by stating, “The result of FIG. 4 may then be a feature list 460 for the given event based on the top reference n-grams 440 and top publisher n-grams 450 for the given event,” as recited in claim 1.
Thus, for at least the reasons as set forth above, it is submitted that the amended limitations of “selecting a subset of n-grams from the basis web page to be a query set of n-grams” and “searching the n-grams for web pages in the repository for n-grams from the query 
In addition, Applicant argues that “Combining Cohen with Garg yields a suggestion engine that uses machine learning models trained with n-grams to suggest related documents, which is not the claimed invention.” However, page 4 of the arguments states that, “The present application is directed to a suggestion engine that suggests documents from a repository that are similar to a document identified by a user. It does so by computing the n-grams for the documents in the repository and the n-grams for the user's document, and then identifying the documents in the repository that share one or more n-grams with the user's document,” which is the claimed invention that combining Cohen with Garg yields, according to the claim language recited in the claims.
In regards to independent claim 15, the emphasized limitations that the Applicant argues in claims 15 are similar to the emphasized limitations of claim 1, which have been addressed above. See the response of claim 1 above for explanation.
Furthermore, it is also submitted that all limitations in pending claims, including those not specifically argued, are properly addressed. The reason is set forth in the rejections. See claim analysis below for detail.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11-17, 21-22, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20160140447 A1, hereinafter Cohen) in view of Garg (US 20180341980 A1).

Regarding Claim 1, Cohen discloses a computerized method for suggesting web pages to users ([Abstract]: A computer-implemented content suggestion engine provides content suggestions to a requesting user) comprising: 
storing, in a content repository on a server computer, a plurality of link IDs ([0013]: Each user may then organize at least some of the received content items by saving them to a content repository for later use; [0283]: … embodiments of the data store or content repository can maintain, with respect to every content item, a collection of all of related content items with non-zero copresence counts. The collection is actually a set of link IDs and associated copresence counts), wherein each link ID is representative of a respective web page saved by at least one of the users ([0057]: For example, where the content item is a web page, the user may save a URL corresponding to the content item); 
removing at least one link ID from the result set of link IDs based on one or more filters ([0182]: Assuming at least some items in the information space have date-time stamps indicating when they were created, the constraint allows users to filter out items that are too old (or conversely, too recent)); and
providing one or more of the respective web pages corresponding to the result set of link IDs as suggested web pages to the client device ([Abstract]: One or more of the potential suggested content items may then be provided in response to the suggestion request via the network), wherein a classification model is not used to identify suggested web pages based on the basis web page ([0046]: In some embodiments, a search operation with a conventional search engine (for example, search engine 115 of FIG. 1) is not required in order to provide content to a suggestion engine as a basis for obtaining suggestions. Users can obtain content in many ways. For example, a user can navigate through a public portion of a content repository to discover and view content).
However, Cohen does not explicitly teach “determining a dictionary of n-grams for each link ID's respective web page; receiving, from a client device, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determining a dictionary of n-grams for the basis web page if one does not yet exist; selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams.” 
On the other hand, in the same field of endeavor, Garg teaches
determining a dictionary of n-grams for each link ID's respective web page (Fig. 2, Fig 3; [0027]: Next, at block 206, the computing system may generate a list of n-grams for each event by analyzing content of each event's publisher page set... During the n-gram extraction process, the system may create a dictionary of n-grams found [each event’s publisher page set corresponds to the each link ID’s respective web page]); 
receiving, from a client device, a request from one of the users for one or more suggested web pages based on a basis web page (Fig. 2; [0016]: For example, in one embodiment, the computing system as disclosed herein may send a request via an API offered by a reference source provider for a page associated with a specific event for which the computing system 502 is attempting to identify by providing the name of the event (e.g., “2017 Australian Open”) in a request via the API); and
in response to the request: determining a dictionary of n-grams for the basis web page if one does not yet exist (Fig. 2; [0027]: Next, at block 206, the computing system may generate a list of n-grams for each event by analyzing content of each event's…  reference page set… During the n-gram extraction process, the system may create a dictionary of n-grams found [The event’s reference page corresponds to the basis web page]); 
Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams (Fig. 2; [0031]: Once the final scores are determined for the various n-gram and event set pairings, the illustrative method 200 proceeds to block 210, where the computing system selects the top scoring n-grams for each event's publisher page set and for each event's reference page set; [0152]: The combination of user content to be used as a basis data set can be selected by the user, by a suggestion engine based on user preferences, or by a suggestion engine based on a selected subset of the user's content items or the user's folders);
for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams ([0031]: For example, in one embodiment, the computing system may select the top 500 unigrams, top 500 bigrams, and top 500 trigrams from each source (publisher page set and reference page set) for each event. In other embodiments, a different set number of top n-grams may be selected, or n-grams with scores above a threshold may be selected);
determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams; ([0043]: The result of FIG. 4 may then be a feature list 460 for the given event based on the top reference n-grams 440 and top publisher n-grams 450 for the given event);  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen with the teachings of Garg to include “determining a dictionary of n-grams for each link ID's respective web page; receiving, from a client device, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determining a dictionary of n-grams for the basis web page if one does not yet exist; selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams.”
The motivation for doing so would be to analyze the text content of a large number of different web pages, as recognized by Garg ([Abstract] of Garg: Generating the classification models may include analyzing text content of a large number of different pages from both a reference source and from more dynamic sources, such as from publisher sources via a network).
 
Regarding Claim 2, the combined method of Cohen and Garg disclose the computerized method of claim 1, 
determining a score for each n-gram in the basis web page's dictionary (see Garg, Fig.2; [0028]: At block 208, the computing system may calculate a score for each n-gram and event combination that may generally indicate how strongly correlated the given n-gram is with the given event. In some embodiments, one score may be determined for each n-gram with respect to a given event's reference page set [basis web page], and another score may be determined for the same n-gram with respect to the same event's publisher page set 134 [for each link ID]); 
and wherein the query set of n-grams comprises a plurality of n-grams with the highest scores in the basis web page's corresponding dictionary (see Garg, Fig. 2; [0031]: Once the final scores are determined for the various n-gram and event set pairings, the illustrative method 200 proceeds to block 210, where the computing system selects the top scoring n-grams for each event's publisher page set and for each event's reference page set).

Regarding Claim 3, the combined method of Cohen and Garg disclose the computerized method of claim 2, wherein each score is a TF-IDF value (see Garg, [0028]: In some embodiments, the system may apply a modified version of the known “term frequency-inverse document frequency” (“TF-IDF”) scoring methodology).

Regarding Claim 7, the combined method of Cohen and Garg disclose the computerized method of claim 1, wherein the one or more filters include a key n-grams filter that removes a (see Garg, Fig. 3; [0037]: … at block 306, the computing system may measure the text similarity between each linked child page and the main event reference page. This similarity may be measured using a Jaccard index for the sets of n-grams appearing in the two pages… At block 308, the computing system may then filter the linked pages to discard pages unrelated to the event, such as by discarding child pages that fall below a threshold similarity score with respect to the event's main reference page).

Regarding Claim 8, the combined method of Cohen and Garg disclose the computerized method of claim 7, wherein the set of key n-grams comprises one or more n-grams selected from the query set that have high scores (see Garg, [0023]: the top publisher n-grams and reference n-grams for each event (such as the top 500 unigrams, top 500 bigrams, and top 500 trigrams, in one embodiment) may be selected as features when training a classifier for the given event [The features correspond to the set of key n-grams]).

Regarding Claim 11, the combined method of Cohen and Garg disclose the computerized method of claim 1, wherein the one or more filters include a false positive filter, wherein the false positive filter removes a link ID from the result set if that link ID's corresponding dictionary includes at least one prominent n-gram that is not in the query set of n-grams (see Garg, Fig. 2; [0031]: At block 212, the computing system may then optionally filter the top scoring n-grams to remove common n-grams across events. For example, to avoid confusion in the resulting classification models, an n-gram that appears in the top scoring n-grams for multiple events (or above a threshold number of events) may be removed from the top n-grams lists).
	
Regarding Claim 12, the combined method of Cohen and Garg disclose the computerized method of claim 11, wherein the prominent n-gram has a high score in at least one result set link ID's corresponding dictionary (see Garg, [0043]: A predefined number of top n-grams (or number of top unigrams, number of top bigrams, and number of top trigrams, or n-grams meeting a minimum threshold value) may then be determined from the two master vectors to generate top reference n-grams 440 and top publisher n-grams 450 [Prominent n-gram]. The result of FIG. 4 may then be a feature list 460 for the given event based on the top reference n-grams 440 and top publisher n-grams 450 for the given event).

Regarding Claim 13, the combined method of Cohen and Garg disclose the computerized method of claim 1, wherein the one or more filters include a relationship filter, wherein the relationship filter removes a link ID from the result set if that link ID is not related to the basis web page according to at least one relationship criterion (see Cohen, [0287]: Another earlier section describes Method 3.1 for folder-based suggestions, which uses the “Sufficient Commonality Neighbors (SU)” relationship; [0288]: The count must be at least 1 [relationship criterion], but it may or may not be greater than or equal to j, the threshold value. Folders having a commonality count less than j can be removed, since they do not contain enough of the original items in F to meet the required threshold [the folder correspond to the link ID from the result set]).

Regarding Claim 14, the combined method of Cohen and Garg disclose the computerized method of claim 13, wherein the at least one relationship criterion is a neighbor relationship (see Cohen, [0034]-[0035]: Embodiments of the present invention are directed to systems and methods for providing suggestions in this fashion, using folder-like association criteria summarized in the example above, as well as more complex relational criteria described below. In the above example, documents A and B can be described as being “neighbors” of one another because at least one user has associated both documents with the same folder… This general principle can be extended and refined to capture more complex relationships and discovery patterns, such as “find the neighbors of my neighbors,” as well as many others).

Regarding Claim 15, Cohen discloses a system for suggesting web pages to users ([Abstract]: A computer-implemented content suggestion engine provides content suggestions to a requesting user) comprising: 
a client device comprising a suggestion assistant ([0324]: Computing Device 1000 in FIG. 10; [Abstract]: A computer-implemented content suggestion engine); 
a server computer configured to ([0038]: The storage and access methods for a content repository 200…  may be located on a plurality of computing systems, including servers): 
store, in a content repository, a plurality of link IDs ([0013]: Each user may then organize at least some of the received content items by saving them to a content repository for later use; [0283]: … embodiments of the data store or content repository can maintain, with respect to every content item, a collection of all of related content items with non-zero copresence counts. The collection is actually a set of link IDs and associated copresence counts), 
([0057]: For example, where the content item is a web page, the user may save a URL corresponding to the content item); 
remove at least one link ID from the result set of link IDs based on one or more filters ([0182]: Assuming at least some items in the information space have date-time stamps indicating when they were created, the constraint allows users to filter out items that are too old (or conversely, too recent); and 
provide one or more of the respective web pages corresponding to the result set of link IDs as suggested web pages to the suggestion assistant ([Abstract]: One or more of the potential suggested content items may then be provided in response to the suggestion request via the network), wherein a classification model is not used to identify suggested web pages based on the basis web page ([0046]: In some embodiments, a search operation with a conventional search engine (for example, search engine 115 of FIG. 1) is not required in order to provide content to a suggestion engine as a basis for obtaining suggestions. Users can obtain content in many ways. For example, a user can navigate through a public portion of a content repository to discover and view content).
However, Cohen does not explicitly teach “determine a dictionary of n-grams for each link ID's respective web page; receive, from the suggestion assistant, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determine a dictionary of n-grams for the basis web page if one does not yet exist; Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the 
On the other hand, in the same field of endeavor, Garg teaches
determine a dictionary of n-grams for each link ID's respective web page (Fig. 2, Fig 3; [0027]: Next, at block 206, the computing system may generate a list of n-grams for each event by analyzing content of each event's publisher page set... During the n-gram extraction process, the system may create a dictionary of n-grams found [each event’s publisher page set corresponds to the each link ID’s respective web page]); 
receive, from the suggestion assistant, a request from one of the users for one or more suggested web pages based on a basis web page (Fig. 2; [0016]: For example, in one embodiment, the computing system as disclosed herein may send a request via an API offered by a reference source provider for a page associated with a specific event for which the computing system 502 is attempting to identify by providing the name of the event (e.g., “2017 Australian Open”) in a request via the API); and 
in response to the request: determine a dictionary of n-grams for the basis web page if one does not yet exist (Fig. 2; [0027]: Next, at block 206, the computing system may generate a list of n-grams for each event by analyzing content of each event's…  reference page set… During the n-gram extraction process, the system may create a dictionary of n-grams found [The event’s reference page corresponds to the basis web page]); 
Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams (Fig. 2; [0031]: Once the final scores are determined for the various n-gram and event set pairings, the illustrative method 200 proceeds to block 210, where the computing system selects the top scoring n-grams for each event's publisher page set and for each event's reference page set; [0152]: The combination of user content to be used as a basis data set can be selected by the user, by a suggestion engine based on user preferences, or by a suggestion engine based on a selected subset of the user's content items or the user's folders);
for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams ([0031]: For example, in one embodiment, the computing system may select the top 500 unigrams, top 500 bigrams, and top 500 trigrams from each source (publisher page set and reference page set) for each event. In other embodiments, a different set number of top n-grams may be selected, or n-grams with scores above a threshold may be selected);
determine a result set of link IDs based on the search, each of the link IDs in the result set corresponding to a web page having at least one n-gram from the query set of n-grams ([0043]: The result of FIG. 4 may then be a feature list 460 for the given event based on the top reference n-grams 440 and top publisher n-grams 450 for the given event). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen to incorporate the teachings of Garg to include “determine a dictionary of n-grams for each link ID's respective web page; receive, from the suggestion assistant, a request from one of the users for one or more suggested web pages based on a basis web page; and in response to the request: determine a dictionary of n-grams for the basis web page if one does not yet exist; Selecting a subset of the dictionary of n-grams for the basis web page to be a query set of n-grams; for each link ID's respective web page, searching the dictionary of n-grams for at least one n-gram from the query set of n-grams; determining a result set of link IDs based on the search, each of the link 
The motivation for doing so would be to analyze text content of a large number of different web pages, as recognized by Garg ([Abstract] of Garg: Generating the classification models may include analyzing text content of a large number of different pages from both a reference source and from more dynamic sources, such as from publisher sources via a network).

Regarding Claim 16, the combined system of Cohen and Garg discloses the system of claim 15, wherein the server computer is further configured to 
determine a score for each n-gram in the basis web page's dictionary (see Garg, Fig.2; [0028]: At block 208, the computing system may calculate a score for each n-gram and event combination that may generally indicate how strongly correlated the given n-gram is with the given event. In some embodiments, one score may be determined for each n-gram with respect to a given event's reference page set, and another score may be determined for the same n-gram with respect to the same event's publisher page set. 134); and 
wherein the query set of n-grams comprises a plurality of n- grams with the highest scores in the basis web page's corresponding dictionary (see Garg, Fig. 2; [0031]: Once the final scores are determined for the various n-gram and event set pairings, the illustrative method 200 proceeds to block 210, where the computing system selects the top scoring n-grams for each event's publisher page set and for each event's reference page set).

Regarding Claim 17, the combined system of Cohen and Garg discloses the system of claim 16, wherein each score is a TF-IDF value (see Garg, [0028]: In some embodiments, the system may apply a modified version of the known “term frequency-inverse document frequency” (“TF-IDF”) scoring methodology).

Regarding Claim 21, the combined system of Cohen and Garg discloses the system of claim 15, wherein the one or more filters include a key n- grams filter that removes a link ID from the result set of link IDs if that link ID's corresponding dictionary does not include a set of key n-grams (see Garg, Fig. 3; [0037]: … at block 306, the computing system may measure the text similarity between each linked child page and the main event reference page. This similarity may be measured using a Jaccard index for the sets of n-grams appearing in the two pages… At block 308, the computing system may then filter the linked pages to discard pages unrelated to the event, such as by discarding child pages that fall below a threshold similarity score with respect to the event's main reference page).

Regarding Claim 22, the combined system of Cohen and Garg discloses the system of claim 21, wherein the set of key n-grams comprises one or more n-grams selected from the query set that have high scores (see Garg, [0023]: the top publisher n-grams and reference n-grams for each event (such as the top 500 unigrams, top 500 bigrams, and top 500 trigrams, in one embodiment) may be selected as features when training a classifier for the given event [The features correspond to the set of key n-grams]).

Regarding Claim 25, the combined system of Cohen and Garg discloses the system of claim 15, wherein the one or more filters include a false positive filter, wherein the false positive filter removes a link ID from the result set if that link ID's corresponding dictionary includes at least one prominent n-gram that is not in the query set of n-grams (see Garg, Fig. 2; [0031]: At block 212, the computing system may then optionally filter the top scoring n-grams to remove common n-grams across events. For example, to avoid confusion in the resulting classification models, an n-gram that appears in the top scoring n-grams for multiple events (or above a threshold number of events) may be removed from the top n-grams lists).

Regarding Claim 26, the combined system of Cohen and Garg discloses the system of claim 15, wherein the prominent n-gram has a high score in at least one result set link ID's corresponding dictionary (see Garg, [0043]: A predefined number of top n-grams (or number of top unigrams, number of top bigrams, and number of top trigrams, or n-grams meeting a minimum threshold value) may then be determined from the two master vectors to generate top reference n-grams 440 and top publisher n-grams 450 [Prominent n-gram]. The result of FIG. 4 may then be a feature list 460 for the given event based on the top reference n-grams 440 and top publisher n-grams 450 for the given event).

Regarding Claim 27, the combined system of Cohen and Garg discloses the system of claim 15, wherein the one or more filters include a relationship filter, wherein the relationship filter removes a link ID from the result set if that link ID is not related to the basis web page according to at least one relationship criterion (see Cohen, [0287]: Another earlier section describes Method 3.1 for folder-based suggestions, which uses the “Sufficient Commonality Neighbors (SU)” relationship; [0288]: The count must be at least 1 [relationship criterion], but it may or may not be greater than or equal to j, the threshold value. Folders having a commonality count less than j can be removed, since they do not contain enough of the original items in F to meet the required threshold [the folder correspond to the link ID from the result set]).

Regarding Claim 28, the combined system of Cohen and Garg discloses the system of claim 27, wherein the at least one relationship criterion is a neighbor relationship (see Cohen, [0034]-[0035]: Embodiments of the present invention are directed to systems and methods for providing suggestions in this fashion, using folder-like association criteria summarized in the example above, as well as more complex relational criteria described below. In the above example, documents A and B can be described as being “neighbors” of one another because at least one user has associated both documents with the same folder… This general principle can be extended and refined to capture more complex relationships and discovery patterns, such as “find the neighbors of my neighbors,” as well as many others).

Claims 4-5, 9-10, 18-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 20160140447 A1, hereinafter Cohen) in view of Garg (US 20200104413 A1, hereinafter Garg) and in further view of Kirk et al. (US 20170295118 A1, hereinafter Kirk).

Regarding Claim 4, the combined method of Cohen and Garg disclose the computerized method of claim 2.
However, the combined method of Cohen and Garg does not teach “boosting the score of at least one n-gram based on one or more criteria”
(Fig. 6; [0047]: Features may be identified for the n-grams 612, such as a word count feature, a proper noun feature, a date feature, a specific action feature, an event feature, a complete phrase feature, a location feature, etc. Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features [Features are interpreted as ‘boosting” or generating a higher score]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen and Garg with the teachings of Kirk to include “boosting the score of at least one n-gram based on one or more criteria”
The motivation for doing so would be to assign probabilities to the n-grams, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

Regarding Claim 5, the combined method of Cohen and Garg disclose the computerized method of claim 4.
However, the combined method of Cohen and Garg does not teach “wherein the criteria comprise at least one of: 
a location of the at least one n-gram within the respective web page; whether the at least one n-gram is in the title of the respective web page; whether the at least one n-gram is a proper noun; and the number of words in the at least one n-gram.”
On the other hand, in the same field of endeavor Kirk teaches wherein the criteria comprise at least one of: a location of the at least one n-gram within the respective web page; ([0047]: Features may be identified for the n-grams 612, such as a word count feature, a proper noun feature, a date feature, a specific action feature, an event feature, a complete phrase feature, a location feature, etc. Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen and Garg with the teachings of Kirk to include “wherein the criteria comprise: a location of the at least one n-gram within the respective web page; whether the at least one n-gram is in the title of the respective web page; whether the at least one n-gram is a proper noun; and the number of words in the at least one n-gram.”
The motivation for doing so would be to assign probabilities to the n-grams based on a location feature, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

Regarding Claim 9, the combined method of Cohen and Garg disclose the computerized method of claim 7.
However, the combined method of Cohen and Garg does not teach “wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries.”
On the other hand, in the same field of endeavor Kirk teaches wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result ([0047]: Features may be identified for the n-grams 612, such as a word count feature [The word count feature determines if the n-gram appears in a majority of the result set's corresponding dictionaries] … Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method of Cohen and Garg with the teachings of Kirk to include “wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries.”
The motivation for doing so would be to use the word count feature to assign probabilities to the n-grams, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features)

Regarding Claim 10, the combined method of Cohen and Garg disclose the computerized method of claim 7.  
However, the combined method of Cohen and Garg does not teach “wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page.”
On the other hand, in the same field of endeavor Kirk teaches wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page ([0047]: Features may be identified for the n-grams 612, such as a word count feature, a proper noun feature [the title noun corresponds to a proper noun feature]. Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

The motivation for doing so would be to use the proper noun feature to assign probabilities to the n-grams, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features)

Regarding Claim 18, the combined system of Cohen and Garg discloses the system of claim 17.
However, the combined system of Cohen and Garg does not teach “wherein the server computer is further configured to boost the score of at least one n-gram based on one or more criteria.”
On the other hand, in the same field of endeavor Kirk teaches wherein the server computer is further configured to boost the score of at least one n-gram based on one or more criteria (Fig. 6; [0047]: Features may be identified for the n-grams 612, such as a word count feature, a proper noun feature, a date feature, a specific action feature, an event feature, a complete phrase feature, a location feature, etc. Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features [Features are interpreted as “boosting” or generating a higher score]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen and Garg 
The motivation for doing so would be to assign probabilities to the n-grams, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

Regarding Claim 19, the combined system of Cohen and Garg discloses the system of claim 18.
 However, the combined system of Cohen and Garg does not teach “wherein the criteria comprise: the location of the at least one n-gram within the respective web page; whether the at least one n-gram is in the title of the respective web page; whether the at least one n-gram is a proper noun; and the number of words in the at least one n-gram.”
	On the other hand, in the same field of endeavor, Kirk teaches wherein the criteria comprise: the location of the at least one n-gram within the respective web page; whether the at least one n-gram is in the title of the respective web page; whether the at least one n-gram is a proper noun; and the number of words in the at least one n-gram ([0047]: Features may be identified for the n-grams 612, such as a word count feature, a proper noun feature, a date feature, a specific action feature, an event feature, a complete phrase feature, a location feature, etc. Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen and Garg with the teachings of Kirk to include “wherein the criteria comprise: the location of the at least 
The motivation for doing so would be to assign probabilities to the n-grams based on the location feature, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

Regarding Claim 23, the combined system of Cohen and Garg discloses the system of claim 21.
 However, the combined system of Cohen and Garg does not teach “wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries.”
On the other hand, in the same field of endeavor, Kirk teaches wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries ([0047]: Features may be identified for the n-grams 612, such as a word count feature [The word count feature determines if the n-gram appears in a majority of the result set's corresponding dictionaries]… Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen and Garg with the teachings of Kirk to include “wherein the set of key n-grams comprises one or more n-grams selected because they appear in a majority of the result set's corresponding dictionaries.”
([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

Regarding Claim 24, the combined system of Cohen and Garg discloses the system of claim 21.
However, the combined system of Cohen and Garg does not teach “wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page.”
On the other hand, in the same field of endeavor, Kirk teaches wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page ([0047]: Features may be identified for the n-grams 612, such as a word count feature, a proper noun feature [the title noun corresponds to a proper noun feature]. Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Cohen and Garg with the teachings of Kirk to include “wherein the set of key n-grams comprises one or more n-grams selected because they are title nouns from the basis web page”.
The motivation for doing so would be to use the proper noun feature to assign probabilities to the n-grams, as recognized by Kirk ([0047] of Kirk: Classifiers 604 may be used to assign 616 probabilities to the n-grams 612 based upon the features).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY D. HICKS whose telephone number is (571)272-3304.  The examiner can normally be reached on Mon - Fri 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/S D H/Examiner, Art Unit 2168
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168